21/ 2022   08 : 45 OPD Reg i on 5 Anaconda                      (FAX)406563425L          P.




                                             c:T1G:NAL                                          10/21/2022



                IN THE SUPREME COURT OF THE STATE OF MONTAI'.1A                           Case Number: DA 21-0474


                                  DA-21-0474
                                                                                  HLED
    ROGER L. ROWE,                                                                ET 2 1 2022
                                                                            Bowen Greenwood
                                                                          Cle-rk of Supreme Court
            Petitioner and Appellant,                                         State of Montana



    v.                                                 ORDER FOR EXT ENSION
                                                              OF TIME
    MARJ E. ROWE,

            Respondent and Appellee.


          Upon review of the Petitioner and Appellant's Motion for Extens: on of
    Time, noting that opposing counsel has no objection and good cause foi. ad therein.

        IT IS HEREBY ORDERED that the Motion for Extension of Tim e is
    GRANTED.

          IT IS FURTHER ORDERED that the Appellant shall prepare, fa , and : ervc
    the opening brief on appeal no later than the z gr‘t*-day of CI)e_A-6 2022.

            Dated this --C.         — day of   Cc                          , 2C 22.




                                                             Chief Justie,-